Buackford, J.
This judgment of the Circuit Court, was in a case from a Justice’s Court. Previously to the late act of the legislature, approved the 22d of January, 1827, this Court had no jurisdiction of such cases. That act makes some alterations in the mode of proceeding before justices of the peace; and, where the judgment of the Circuit Court is in a case where the judgment of the justice exceeds 20 dollars, the act gives this Court jurisdiction of the cause. We are of opinion, however, that this act of the legislature is prospective only, and was not intended to embrace any cases, except where the rendition of the justice’s judgment is subsequent to the taking effect of the statute. The judgment of the justice, in the case before us, was rendered long before the taking effect of the act above referred to (1).
Per Curiam.
The cause is dismissed for want of jurisdiction.

 The law on the subject is now as follows:—u Writs of error issuing from, and appeals made to the Supreme Court, shall extend to all judgments and decrees, given by any of the inferior Courts of record, except such judgments as have been or may be rendered by any of the inferior Courts, confirming or reversing the judgment of any justice of the peace, where the amount in controversy, inclusive of interest and costs, is under the sum of twenty dollars: Provided, .that in all cases wjiepe judgment is rendered, affirming or reversing the judgment of any justice of the peace, on an appeal to any inferior tribunal, where the amount in controversy, inclusive of interest and costs, is under 50 dollars, if a supersedeas shall be refused, the Supreme Court shall have no jurisdiction. R. C, 1831, p. 149.